Order entered August 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00732-CR

                              MARTY LEE WHITE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F18-18887-J

                                           ORDER
       We REINSTATE this appeal.

       Although we abated the appeal for a hearing on counsel, no hearing has been held and

counsel has not been appointed. On August 8, 2019, appellant filed a pro se motion to dismiss.

That motion is pending before the Court and will be ruled on in due course.




                                                     /s/   LANA MYERS
                                                           JUSTICE